Citation Nr: 0929153	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-36 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
for convalescence following surgery on the Veteran's right 
knee.

2.  Entitlement to service connection for a left knee 
disability, as secondary to the Veteran's right knee 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic degenerative joint disease of the right knee 
manifested by instability.

4.  Entitlement to an evaluation in excess of 10 percent for 
posttraumatic degenerative joint disease of the right knee 
manifested by painful motion.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Navy from October 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for a right knee disability with posttraumatic 
degenerative joint disease, a May 2006 rating decision by the 
Roanoke, Virginia, RO, that denied entitlement to a temporary 
total evaluation, and a May 2007 rating decision by the 
Roanoke RO that denied service connection for a left knee 
condition.

The Board notes that the RO sent a letter to the Veteran in 
September 2008, indicating that the RO was not clear on what 
the Veteran was disagreeing with in her August 2008 
statement, and requesting that she clarify the statement.  
The Board will treat the Veteran's August 2008 letter (dated 
June 28, 2008) as a substantive appeal of the denial of 
service connection for her left knee condition.  The Veteran 
initially submitted a claim for a left knee condition in 
December 2005; the RO, in turn, issued a denial in May 2006.  
In the following month, the Veteran submitted her notice of 
disagreement (NOD) with the denial.  Nearly a year later, in 
May 2007, the RO issued a second rating decision on the 
matter; the RO did not issue a statement of the case (SOC).  
The Veteran submitted a second NOD in June 2007.  Finally, in 
June 2008, the RO issued an SOC.  The Veteran submitted her 
letter in August 2008, purporting it to be an NOD.  Although 
the August 2008 letter was not perfectly clear, neither was 
the claims procedure conducted by the RO.  Based on the 
Veteran's clear intent to continue her appeal of the denial 
of service connection through the three notices of 
disagreement, the Board concludes that the August 2008 NOD 
must be considered a substantive appeal.  As such, the issue 
of entitlement to service connection for a left knee 
disability is properly before the Board.

The Board notes that, following a July 2008 rating decision 
which granted an increased evaluation for the Veteran's 
complex regional pain syndrome, the Veteran submitted a 
letter, stamped as received at the RO in August 2008, 
inquiring about her current ratings, non-service-connected 
pension, and disabilities for which service connection was 
not in effect.  The RO attempted to answer the Veteran's 
questions in a September 2008 letter, and in doing so, 
indicated that the Veteran had never claimed entitlement to a 
non-service-connected (NSC) pension.  The RO should contact 
the Veteran to determine if she intended to claim an NSC 
pension by way of her August 2008 letter.  The RO should also 
attempt to answer the Veteran's questions regarding the 30 
percent evaluations assigned for her NSC conditions.

The issues of entitlement to service connection for a left 
knee condition, entitlement to an increased evaluation for 
posttraumatic degenerative joint disease of the right knee 
with instability, and entitlement to an increased evaluation 
for posttraumatic degenerative joint disease of the right 
knee with limitation of motion, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not require a period of convalescence for a 
period of at least one month following surgery for a service-
connected disability.


CONCLUSION OF LAW

A temporary total evaluation based on convalescence is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.30 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  The Veteran should be informed as to what portion of 
the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

December 2005 and January 2006 correspondence to the Veteran 
afforded her legally sufficient notice regarding her claim 
for entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 based on a need for convalescence.  The 
letter set out the elements of entitlement and described the 
evidence and information needed to substantiate the claim; it 
also detailed the respective responsibilities of VA and the 
veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice was given prior to the initial adjudication of the 
claim.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, as well as relevant private treatment records.  No 
medical examination was necessary, as the only question at 
issue is whether the Veteran needed convalescence for at 
least one month.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's Claim

A temporary total evaluation is warranted if the Veteran has 
surgery related to a service-connected disability 
necessitating at least one month of convalescence.  38 C.F.R. 
§ 4.30(a)(1).  Specifically, 38 C.F.R. § 4.30 provides that 
"[a] total disability rating . . . will be 
assigned . . . when it is established by report at hospital 
discharge . . . or outpatient release that entitlement is 
warranted under . . . this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release."

The Veteran claims that she is entitled to a temporary total 
evaluation based for convalescence following her October 2005 
surgery.

The Board acknowledges that the Veteran had surgery to remove 
a screw from her right knee in October 2005, and that this 
surgery was related to her service-connected right knee 
condition.

There is no evidence to support a finding that the Veteran 
required 30 days or more convalescence following her October 
2005 knee surgery.  Notably, although the Veteran has stated 
that she required convalescence, she has never alleged that 
she required convalescence for a period of 30 days or more.  

The surgery was completed on October 19, 2005.  There is no 
indication in the surgery report or in any other records from 
that day that the Veteran would require a 30-day period for 
convalescence; in fact, there is no reference to 
convalescence whatsoever in the records.  Thus, under a 
strict reading of 38 C.F.R. § 4.30, the Veteran is not 
entitled to a temporary total evaluation based on 
convalescence.

The Board will also consider whether the Veteran's records 
demonstrate that she required a period of convalescence 
despite the lack of an overt statement indicating 
convalescence in her VAMC records.  

The Board takes note that the Veteran had longstanding pain 
in her right knee prior to her surgery.  She was granted 
service connection for a right knee condition effective May 
13, 2004, the day following her discharge from service, based 
on part on the fact that she had surgery on the knee during 
service and continued to have constant symptomatology.  She 
was also granted service connection at that time for complex 
regional pain syndrome of the right lower extremity, because 
of nerve damage in the right knee.  

A pre-surgery report from October 19, 2005, noted that a 
nurse instructed the Veteran that, after the surgery, she 
should "rest today," and could not drive or operate heavy 
equipment.  She was told to "not make any legal decisions 
for the next 24 hours."  The Veteran was informed that she 
may experience a sore throat for several hours and may have 
"gas pains."  

Five days after surgery, the patient had a follow-up visit at 
the VA medical center (VAMC).  She reported that she was 
"doing well."  At the conclusion of that visit, the Veteran 
was instructed to return in one week for the removal of 
sutures.

The Board notes that the Veteran returned to the VAMC on 
October 28, 2005, complaining of significant pain for which 
she had no pain medication.  An October 31, 2005, report 
indicated that the Veteran's pain began because she had a job 
requiring her to stand for eight consecutive hours.

A November 15, 2005 progress report noted that the Veteran 
had arthralgia of the right knee, status-post anterior 
cruciate ligament repair and screw removal in October 2005.  
The note specifically pointed out that the Veteran's right 
knee pain was "somewhat better after the screw removal in 
Oct[ober]."  As of November 15th, the Veteran's right knee 
had a "well healed scar."  

A temporary total evaluation for a period of convalescence is 
not warranted.  Most importantly, the surgical records do not 
indicate that the Veteran would require convalescence 
following the operation.  Further, the evidence does not show 
that the Veteran's post-surgical pain and related limitations 
were related to the surgery, rather than her ongoing and 
constant right knee pain, or that her post-surgical pain 
required a period of convalescence.  Other than indications 
in the record that the Veteran was to rest for the day 
following surgery, there is no other reference in the record 
that the Veteran was required to alter her daily activities 
over the following month to allow her knee to heal.  The 
Board notes that the Veteran's knee was doing well in the 
first few days following surgery.  Approximately a week after 
surgery, she worked a job requiring her to stand for eight 
hours, which caused her knee to become more painful; although 
the Board is mindful of the pain the work caused her, the 
fact that she was working is evidence that she was not 
"convalescing" for one month following surgery.  Also, 
there is no evidence that the pain she continued to 
experience following surgery was any different from the 
constant and ongoing pain she experienced prior to surgery.  

Without any evidence that the Veteran required a period of 
convalescence for at least 30 days following surgery, the 
Veteran's claim must be denied.




ORDER

Entitlement to a temporary total disability evaluation for 
convalescence following right knee surgery is denied.


REMAND

The issues of entitlement to service connection for a left 
knee condition, and entitlement to an increased rating for 
the Veteran's right knee based on instability and painful 
motion must be remanded to the examiner who performed the May 
2008 VA examination in order for that examiner to provide 
adequate reasons and bases for his opinions.  If this is not 
possible, the Veteran should be afforded another examination 
by a  new examiner.

The Veteran was afforded a VA examination in May 2008.  A 
review of the examination instructions shows that the 
examiner was to perform tests to determine the Veteran's 
range of motion for both knees and whether she had 
instability of the knees, and, if such testing could not be 
accomplished, to "furnish a statement to that effect and 
reason why."  Also, the examiner was to "furnish a 
physician's opinion as to whether it is at least as likely as 
not that a current left knee condition was caused by the 
service connected right knee disorder, providing a complete 
rationale for the opinion."

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
United States Court of Appeals for Veterans Claims held that 
when VA provides a Veteran with a medical examination related 
to a claim for service connection, the examination must be 
adequate.  An adequate examination is one which allows the 
Board to make a fully informed decision.  Id. at 311.

In this case, the Board finds that it cannot make a fully 
informed decision because the May 2008 examination report 
provides an insufficient basis for why the Veteran's 
instability and range of motion could not be tested, and 
provides an insufficient rationale for the opinion as to why 
the Veteran's left knee condition is not secondary to her 
service-connected right knee condition.  

First, the examiner's conclusion that the Veteran was unable 
to stand - and thus that he could not test the Veteran's 
knees for instability or range of motion - is based, 
apparently, solely on the Veteran's statements.  The examiner 
noted that in February 2008, the Veteran was unable to stand 
for more than five minutes, sit for 30-60 minutes at a time, 
or walk more than a few steps.  The Veteran informed the 
examiner during the May 2008 examination, according to his 
report, that she could no longer stand or walk at all, and 
she was functionally chair-bound.  On physical examination, 
the examiner noted that the Veteran was seated in a 
wheelchair, and that both knees looked normal except for 
surgical scars on the right knee.  According to the Veteran, 
she was unable to demonstrate flexion or extension.  The 
examiner eloquently concluded that "[i]t should be obvious 
to any CPEP reviewer that a claimant who cannot demonstrate 
any motion cannot be expected to demonstrate any repetitive 
motion and that a claimant who cannot walk cannot be expected 
to provide any buckling history but I have to report that 
because one can never tell about the ability of CPEP 
reviewers to deduce the obvious."  

Unfortunately, especially because of the additional delay in 
the adjudication of the Veteran's claims, the Board must 
return this case for additional development.  If possible, 
the matter should be returned to the May 2008 examiner so he 
can provide a full rationale for his conclusions.  That 
examiner did not provide any rationale for his implied 
finding that the Veteran was unable to stand, and made no 
findings whatsoever as to why or how the Veteran's condition 
had worsened since the February report indicating that she 
could stand and walk, albeit for a brief period and short 
distance.  From the May 2008 report, the Board can only 
conclude that the examiner accepted the Veteran's statement 
that she could not stand or walk.  Although the Veteran might 
actually be completely chair-bound, the examiner must provide 
some rationale for that conclusion.  Such a finding without 
any stated basis is not enough for the Board to determine the 
adequacy of the examination, or the Veteran's actual 
condition for rating purposes.  

Similarly, the examiner's opinion as to whether the Veteran's 
left knee condition is secondary to her right knee condition 
is inadequate.  The entirety of the examiner's opinion and 
rationale regarding the secondary nature of the Veteran's 
left knee consisted of the following statement: "[s]he 
reports that her left knee is also painful, though not nearly 
so severe as the right knee and that the left knee pain is 
constant and without any injury history of the left knee that 
can be related to the compensable right knee disorder, any 
left knee disorder is of no relationship to the compensable 
right knee disorder."  The examiner does not indicate why a 
lack of an "injury history of the left knee" completely 
rules out a finding that her left knee disability is 
secondary to her right knee disability, and is thus 
inadequate.  Further, the examiner does not address the 
evidence in the Veteran's claims file regarding her left 
knee.  The Veteran first began complaining of left knee pain 
in mid-2005, shortly before the most recent surgery on the 
right knee.  Further, in September 2005, the Veteran 
described a "pulling sensation behind her left knee with 
pain."  Five days after the Veteran's October 2005 surgery, 
she described an "ache in both knee[s]."  In a November 
2005 report, after describing bilateral knee findings, an 
examiner indicated that the Veteran had chronic pain 
secondary to her right knee arthralgia.  In the Veteran's 
medical history, she is consistently noted to have an 
antalgic gait.  Finally, the Veteran has repeatedly indicated 
her belief that her left knee pain is caused by compensating 
for her right knee pain.  Without addressing all issues 
related to the etiology of the Veteran's left knee 
disability, the May 2008 examiner pays short shrift to her 
condition, and prevents the Board from addressing her claim 
in a timely manner.  

Each of these issues must be remanded for additional 
development.  If possible, the matter should be returned to 
the May 2008 examiner to clarify and support his opinions.  
If this is not possible, new examinations should be 
performed.

Prior to any examination, copies of all outstanding records 
of pertinent treatment and examination should be obtained and 
added to the record.

The Board also notes that it is unclear if the Veteran wants 
a hearing in conjunction with her claim.  Twice she has 
referred to DRO hearings, but the RO has not addressed this 
request.  The RO should determine if she wants a hearing, 
and, if so, should schedule one for her.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance the RO 
should seek to obtain any outstanding 
records of pertinent treatment or 
examination.  Specifically noted in this 
regard are any ongoing records of 
treatment or examination dealing with knee 
problems since November 2007 (the date of 
the last progress note) and May 2008 (the 
date of the last examination).  

2.  The RO should return the Veteran's 
claims file to the examiner who performed 
the May 2008 examination - if this is 
possible.  The examiner should review the 
Veteran's claims file, as well as the 
remand section of this Board decision in 
its entirety.  The examiner should consult 
any notes he has from the May 2008 
examination.  If the May 2008 examiner is 
unable to support his findings based upon 
a paper review, a new examination should 
be provided for the Veteran, during which 
the nature and etiology of the left knee 
disability should be addressed and the 
extent of her right knee disabilities 
should be gauged.

If return to the May 2008 examiner is not 
possible, or there exist other reasons for 
a new examiner to review the matter, then 
the Veteran should be afforded a new 
examination by a new examiner.  Regardless 
of whether the May 2008 examiner revisits 
the matter or the Veteran is seen by a new 
examiner, the examination report should 
address all of the following points:  

Is it as least as likely as not that the 
Veteran's left knee disability is due to 
or aggravated by the right knee 
disability?  As to whether the Veteran's 
left knee disability is secondary to her 
right knee disability, the examiner 
should address the evidence in the claims 
file concerning the history of her 
condition, as well as all pertinent 
physical findings from the examination.  
The examiner should then opine whether 
her left knee condition is secondary to 
her right knee condition, and support any 
opinion with adequate reasons and bases.  

Identify the severity of the Veteran's 
right knee disability including accurate 
discussion of the impact of any 
degenerative joint disease, instability, 
loss of full range of motion, and painful 
motion.  Concerning the extent of the 
Veteran's knee disabilities, if it is 
determined that the Veteran is unable to 
stand or walk, the examiner should 
provide supporting rationale, other than 
merely a recitation of the Veteran's 
statements, for any conclusion that she 
was unable to stand or walk, and thus 
unable to demonstrate the range of motion 
of her knees or whether she had 
instability of the knees.  

The examiner should provide a complete 
rationale for all opinions expressed.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then determine whether the 
Veteran wants a hearing in conjunction with 
her appeal; if she does desire a hearing, 
one should be provided.  

4.  The RO should then readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and provide the Veteran 
and her representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless she is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008)



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


